—In a nuisance abatement action, the defendants Wiggles and Din-Din Seafood, Inc., appeal from (1) a decision of the Supreme Court, Queens County (Fisher, J.), dated *633August 14, 1998, (2) stated portions of an order and judgment (one paper) of the same court, dated September 18, 1998, which, inter alia, modified an injunction contained in a judgment of the same court (Lonschein, J.), dated August 20, 1998, closing the subject premises for one year by, among other things, directing the defendants to file a bond in the amount of $80,623.36 as a condition of lifting the injunction, and (3) so much of an order of the same court, dated November 19, 1998, as reinstated the judgment dated August 20, 1998, closing the premises for one year, and the plaintiffs cross-appeal, as limited by their brief, from so much of the order and judgment dated September 18, 1998, as lifted the injunction.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the appeal and cross appeal from the order and judgment are dismissed, without costs or disbursements, as the order and judgment was superseded by the order dated November 19, 1998; and it is further,
Ordered that the appeal from the order dated November 19, 1998, is dismissed as academic, without costs or disbursements.
The appeal from the order dated November 19, 1998, must be dismissed as academic since that part of the order appealed from, which reinstated so much of a prior order dated August 20, 1998, as closed the subject premises for one year effective August 20, 1998, expired by its own terms on August 24, 1999, and the record presents no exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707). Santucci, J. P., Joy, Sullivan and Altman, JJ., concur. [See, 178 Misc 2d 1007.]